Per Curiam. In accordance with Ark. Const. Amend. 66 and Act 637 of 1989, the Court appoints the Honorable Rice Van Ausdall, Chancellor, Harrisburg, Arkansas, to the Arkansas Judicial Discipline and Disability Commission, effective July 1, 1994, to replace the Honorable Thomas Butt, Chancellor, Fayetteville, Arkansas, whose term will expire on June 30, 1994. This is a six (6) year term to expire on June 30, 2000. Effective July 1, 1994, the Court appoints the Honorable John B. Plegge, Circuit Judge, Little Rock, Arkansas, to the alternate position to be vacated by Judge Van Ausdall on June 30, 1994. This is a six (6) year term to expire on June 30, 2000. Effective July 1, 1994, the Court appoints the Honorable Oily Neal, Circuit Judge, Marianna, Arkansas, to an alternate position on the Commission for a six (6) year term to expire on June 30, 2000. Judge Neal replaces the Honorable John Robbins, Arkansas Court of Appeals, Hot Springs, Arkansas, whose term will expire on June 30, 1994. The Court expresses its appreciation to Judge Robbins for his service as an alternate member of the Commission. The Court thanks Judge Van Ausdall for accepting appointment to this most important Commission and for his prior service as an alternate member. The Court also thanks Judge Plegge and Judge Neal for accepting appointments as alternate members of the Commission. The Court expresses its gratitude to Judge Butt for his faithful and dedicated service as an original member and Chair of the Commission.